DETAILED ACTION
Status of the Claims
1.	Claims 1, 4-28, 31-35, 38-40 and 43-45 are allowed.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Decker on 2/11/2022.

The application has been amended as follows: 

Claim 1.	An electrochemical device for identifying at least one electroactive analyte, said device comprising:
a substrate having a sampling end and a connection end of said substrate;
a sample region disposed at said sampling end of said substrate; 
a counter electrode disposed in communication with said substrate, wherein said counter electrode having a sample end and a readout end, wherein a counter electrode longitudinal span is defined;
a reference electrode disposed in communication with said substrate, wherein said reference electrode having a sample end and a readout end, wherein a reference electrode longitudinal span is defined; 
a working electrode disposed in communication with said substrate, wherein:
said working electrode having a sample end and a readout end, wherein a working electrode longitudinal span is defined, and 
said working electrode comprises an electron conducting fiber;
a counter electrode channel, reference electrode channel, and working electrode channel are disposed in said substrate, wherein said counter electrode channel, said reference electrode channel, and said working electrode channel each form a recess disposed in said substrate;
wherein:
i) said counter electrode channel comprises:
a counter electrode distal neck channel in communication with said sample region wherein said sample region being disposed between said counter electrode distal neck channel and said counter electrode channel,
ii) said reference electrode channel comprises:
a reference electrode distal neck channel in communication with said sample region wherein said sample region being disposed between said reference electrode distal neck channel and said reference electrode channel, and
iii) said working electrode channel comprises: 
a working electrode distal neck channel in communication with said sample region, wherein said sample region being disposed between said working electrode distal neck channel and said working electrode channel; 
a conductive lead disposed in communication with each of respective readout ends of each of said counter electrode, reference electrode, and working electrode, wherein said conductive lead is configured to allow said counter electrode, reference electrode, and working electrode to communicate with a readout device or other ancillary coupling or transmission channel; 
wherein each of respective sample ends of said counter electrode, reference electrode, and working electrode are partially disposed in said sample region configured to be exposed to the electroactive analyte; and
wherein ,
receive the entire span of each of said counter electrode, said reference electrode, and said working electrode, respectively, for placement in each of said recesses of said respective electrode channels and said respective distal neck channels.


Claim 28.	A method of making an electrochemical device for identifying at least one electroactive analyte, said method comprising:
providing a substrate having a sampling end and a connection end;
creating a sample region disposed at said sampling end of said substrate; 
creating a counter electrode channel, reference electrode channel, and working electrode channel disposed in said substrate, wherein said counter electrode channel, said reference electrode channel, and said working electrode channel each form a recess disposed in said substrate;
wherein:
i) said counter electrode channel comprises:
a counter electrode distal neck channel in communication with said sample region  wherein said sample region being disposed between said counter electrode distal neck channel and said counter electrode channel,
ii) said reference electrode channel comprises:
a reference electrode distal neck channel in communication with said sample regionwherein said sample region being disposed between said reference electrode distal neck channel and said reference electrode channel, and
iii) said working electrode channel comprises: 
a working electrode distal neck channel in communication with said sample region, wherein said sample region being disposed between said working electrode distal neck channel and said working electrode channel; 
placing a counter electrode in said recess of said counter electrode channel, wherein said counter electrode includes a sample end and a readout end, wherein a counter electrode longitudinal span is defined, and wherein said placement aligns the longitudinal span of said counter electrode;
placing a reference electrode in said recess of said reference electrode channel, wherein said reference electrode includes a sample end and a readout end, wherein a reference electrode longitudinal span is defined, and wherein said placement aligns the longitudinal span of said reference electrode; 
placing a working electrode  in said recess of said working electrode channel, wherein:
said working electrode includes a sample end and a readout end, wherein a working electrode longitudinal span is defined, and wherein said placement aligns the longitudinal span of said working electrode, and 
said working electrode comprises an electron conducting fiber;
wherein , 
receive the entire span of each of said counter electrode, said reference electrode, and said working electrode, respectively, for said placement in each of said recesses of said respective electrode channels and said respective distal neck channels;

disposing a conductive lead in communication with each of respective readout ends of each of said counter electrode, reference electrode, and working electrode, wherein said conductive lead is configured to communicate with a readout device or other ancillary coupling or transmission channel; and
wherein each of respective sample ends of said counter electrode, reference electrode, and working electrode are disposed in said sample region configured to be exposed to the electroactive analyte.

Claim 35.	An electrochemical device for identifying at least one electroactive analyte, said device comprising:
a substrate having a sampling end and a connection end of said substrate;
a sample region disposed at said substrate; 
a counter electrode disposed in communication with said substrate;
a reference electrode disposed in communication with said substrate; 
a working electrode disposed in communication with said substrate, and said working electrode comprises an electron conducting fiber;
a counter electrode channel, reference electrode channel, and working electrode channel are disposed in said substrate, wherein said counter electrode channel, said reference electrode channel, and said working electrode channel each form a recess disposed in said substrate;
wherein:
i) said counter electrode channel comprises:
a counter electrode distal neck channel in communication with said sample regionwherein said sample region being disposed between said counter electrode distal neck channel and said counter electrode channel,
ii) said reference electrode channel comprises:
a reference electrode distal neck channel in communication with said sample regionwherein said sample region being disposed between said reference electrode distal neck channel and said reference electrode channel, and
iii) said working electrode channel comprises: 
a working electrode distal neck channel in communication with said sample region, wherein said sample region being disposed between said working electrode distal neck channel and said working electrode channel; 
wherein said counter electrode, reference electrode, and working electrode are partially disposed in said sample region configured to be exposed to the electroactive analyte; and
wherein, , 
receive the entire span of each of said counter electrode, said reference electrode, and said working electrode, respectively, for placement in each of said recesses of said respective electrode channels and said respective distal neck channels.


Claim 40.	A method of making an electrochemical device for identifying at least one electroactive analyte, said method comprising:
providing a substrate having a sampling end and a connection end;
creating a sample region disposed at said sampling end of said substrate; 
creating a counter electrode channel, reference electrode channel, and working electrode channel disposed in said substrate, wherein said counter electrode channel, said reference electrode channel, and said working electrode channel each form a recess disposed in said substrate;
wherein:
i) said counter electrode channel comprises:
a counter electrode distal neck channel in communication with said sample regionwherein said sample region being disposed between said counter electrode distal neck channel and said counter electrode channel,
ii) said reference electrode channel comprises:
a reference electrode distal neck channel in communication with said sample regionwherein said sample region being disposed between said reference electrode distal neck channel and said reference electrode channel, and
iii) said working electrode channel comprises: 
a working electrode distal neck channel in communication with said sample region, wherein said sample region being disposed between said working electrode distal neck channel and said working electrode channel; 
placing a counter electrode  in said recess of said counter electrode channel, and wherein said placement aligns said counter electrode;
placing a reference electrode  in said recess of said reference electrode channel, and wherein said placement aligns the said reference electrode; 
placing a working electrode in said recess of said working electrode channel, and wherein said placement aligns said working electrode, and said working electrode comprises an electron conducting fiber; 
wherein , 
receive the entire span of each of said counter electrode, said reference electrode, and said working electrode, respectively, for said placement in each of said recesses of said respective electrode channels and said respective distal neck channels;

wherein portions of each said counter electrode, reference electrode, and working electrode are disposed in said sample region configured to be exposed to the electroactive analyte.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Rappin et al. teach an electrochemical device 10 for identifying at least one electroactive analyte (electrochemical sensor 10)  comprising 5a substrate body 12 with sample receiving end 16 and plug end 14, reaction zone 24, electrode 31 serves as counter electrode, electrode 32 serves as reference electrode, electrode 30 made up of conducting wire serves as working electrode are  molded into the body (see Fig 1 and col. 3, ll. 63-67 over to col. 4, ll. 1-11, col. 5, ll. 45-49). The electrodes are disposed in reaction zone 24 to be exposed to sample (col. 5, ll. 45-49 and col. 6, ll. 41-44). Rappin et al. do not teach the reaction zone 24 is disposed between the counter electrode channel/working electrode channel/reference electrode channel and counter electrode distal neck channel/working electrode distal neck channel/reference electrode distal neck channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759